        Case: 3:19-cv-01003-wmc Document #: 5 Filed: 04/17/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

ANQUIN ST. JUNIOUS,

        Petitioner,
                                                       Case No. 19-cv-1003-wmc
   v.

SUSAN NOVAK, Warden,
Columbia Correctional Institution,

        Defendants.


                           JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered dismissing

AnQuin St. Junious’s petition for a writ of habeas corpus with prejudice.




        /s/                                                      4/17/2020
        Peter Oppeneer, Clerk of Court                            Date
